 1                                                    HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10

11     MONACO VILLA CONDOMINIUM
       OWNERS ASSOCIATION, a Washington           NO. 2:18-cv-00464-MJP
12     non-profit corporation,                    STIPULATED MOTION TO EXTEND
13                              Plaintiff,        TIME TO FILE ANSWER FOR THIRD-
                                                  PARTY DEFENDANT STATE FARM
14                     vs.
       CENTURY SURETY COMPANY, an Ohio            NOTE ON MOTION CALENDAR:
15     company; et al.,                           OCTOBER 24, 2018
16                              Defendants.

17           Defendant and Third-Party Plaintiff Commonwealth Insurance Company of America
18 (“Commonwealth”) and Third-Party Defendant State Farm Fire and Casualty Company (“State

19 Farm”) stipulate to an extension of time for State Farm to answer or otherwise respond to

20 Commonwealth’s Third-Party Complaint. The parties agree to extend the deadline to November

21 21, 2018.

22

23

24

25




     STIPULATED MOTION TO EXTEND TIME – 1
     [Case No. 2:18-cv-00464-MJP]
1            DATED this 24th day of October, 2018.
2
       By: s/Michael S. Rogers                       By: s/Stephania Denton
3
           Michael S. Rogers, WSBA 16423                 Stephania Denton, WSBA 21920
4          Reed McClure                                  Lane Powell
           1215 Fourth Ave., Ste. 1700                   1420 Fifth Avenue, Suite 4200
5          Seattle, WA 98161                             Seattle WA 98111-9402
                                                                   Attorneys for Third-Party
6          Attorneys for Third-Party Defendant           Plaintiff Commonwealth
           State Farm
7

8
9

10

11

12
             IT IS SO ORDERED.
13
             DONE this __26th___ day of __October___, 2018.


                                                       A
14

15

16                                                     The Honorable Marsha J. Pechman
                                                       United States Senior District Court Judge
17

18

19

20

21

22

23

24

25




     STIPULATED MOTION TO EXTEND TIME – 2
     [Case No. 2:18-cv-00464-MJP]
